Exhibit 99.1 Press Release Exar Corporation Announces Fiscal 2017 Third Quarter Financial Results Fremont, CA – February 1, 2017 - Exar Corporation (NYSE: EXAR) a leading supplier of analog mixed-signal application specific technology solutions serving the Industrial, Infrastructure, Automotive, and Audio/Video markets, today announced financial results for the Company's fiscal year 2017 third quarter, which ended on January 1, 2017. Unless otherwise indicated, all non-GAAP financial results exclude the financial results of the iML Display business, which the Company has divested, and are presented in the GAAP results as discontinued operations. Fiscal 2017 Third Quarter Highlights ● Net sales of $27.2 million, down 1% sequentially ● GAAP gross margin of 49.4% (Non-GAAP gross margin of 53.4%) ● GAAP operating loss of $0.6 million (Non-GAAP operating income of $3.5 million) ● GAAP EPS from continuing operations of $(0.01) (Non-GAAP EPS of $0.07) ● GAAP EPS from discontinued operations of $0.89 (Non-GAAP EPS of $0.02) ● iML divestiture completed ● Cash and equivalents, and short-term marketable securities of $228 million Ryan Benton, Exar’s Chief Executive Officer, commented, “Exar again delivered solid results for the third fiscal quarter of 2017. Sales grew 7.6% compared to thethird quarter of fiscal 2016. Our financial results include reaching a non-GAAP gross margin of 53.4%, up 730 basis points from the same period a year ago, and at a level not seen at Exar in almost a decade.” Mr. Benton added, “Our financial results reflect the success we are having in executing on our strategy. We are seeing the benefits of partnering with tier-one technology leaders to deliver high-value advanced power management and interface technology solutions. At the same time we have made tremendous improvements in our competitiveness by increasing the efficiency of our Company’s supply chain. Both of these efforts offer additional efficiencies going forward, and I am pleased with our continued progress.” Fiscal 2017 Third Quarter Highlights (Continuing Operations Only): The following highlights the Company's financial performance on both a GAAP and supplemental non-GAAP basis. The Company provides supplemental information regarding its operating performance on a non-GAAP basis that excludes certain gains, losses, and charges, which either occur relatively infrequently or which management considers to be outside our core operating results. Non-GAAP results are not in accordance with GAAP and may not be comparable to non-GAAP information provided by other companies. Non-GAAP information should be considered a supplement to, not a substitute for, financial statements prepared in accordance with GAAP. A complete reconciliation of GAAP to non-GAAP results is attached to this press release. ● Net Sales o Third quarter net sales of $27.2 million decreased $0.4 million, or 1.4%, from the previous quarter’s $27.6 million, and increased 7.6% from the $25.3 million from the same period a year ago. ● Gross Margin o GAAP gross margin of 49.4% increased from 47.8% reported in the previous quarter and the 43.4% reported in the third quarter last year. o Non-GAAP gross margin of 53.4% increased from 51.9% reported in the previous quarter and the 46.1% reported in the third quarter last year. ● Operating Expenses o GAAP operating expenses of $14.1 million increased $1.0 million and decreased $0.1 million from the previous quarter’s expenses of $13.1 million and the same period a year ago expenses of $14.2 million, respectively. Fiscal 2017 third quarter operating expenses included: ■ Charges of (i) $3.2 million stock-based compensation expense and (ii) $0.7 million amortization of purchased intangibles. o Non-GAAP operating expenses of $11.0 million increased by $0.4 million and $0.3 million from the previous quarter’s operating expenses of $10.6 million and from the same quarter in the prior year’s expenses of $10.7 million, respectively. ● Net Income/Loss o GAAP net loss was $0.3 million, compared to net income of $0.1 million reported in the previous quarter, and compared to a net loss of $2.0 million reported in the third quarter of fiscal 2016. Note that the continuing operations do not include a gain of $45.4 million related to the divestiture of our iML subsidiary, which is classified as part of discontinued operations. o Non-GAAP net income of $3.4 million decreased $0.4 million from the previous quarter’s net income of $3.8 million and increased $2.5 million from the $0.9 million reported in the third quarter of fiscal 2016. ● Earnings/Loss Per Share o GAAP loss per share was $0.01, compared to $0.00 reported in the previous quarter and a loss per share of $0.04 reported in the same period a year ago. o Non-GAAP diluted earnings per share were $0.07, compared to $0.08 reported in the previous quarter, and the $0.02 reported in the third period a year ago. Keith Tainsky, Exar’s Chief Financial Officer, stated, “We remain committed to our goal of delivering predictable operating results and increasing shareholder value. Our continued efforts to drive efficiency and increased competitiveness through the supply chain are paying enormous dividends.” Mr. Tainsky continued, “Even as the funnel of advanced product design wins grows, we will keep the pressure and focus on continual improvement in our supply chain.” Fiscal 2017 Fourth Quarter Guidance: For the fiscal 2017 fourth quarter ending April 2, 2017, the Company expects results to be as follows: ● Net sales: $27.7 million, plus or minus $0.5 million ● GAAP gross margin: 50.0% to 52.0% (Non-GAAP 53.0% to 55.0%) ● GAAP operating expenses: $13.0 million to $14.0 million (Non-GAAP $11.0 million to $11.5 million) ● GAAP EPS: $0.00 to $0.03 (Non-GAAP $0.07 to $0.09) Conference Call and Prepared Remarks Exar is providing a copy of prepared remarks in conjunction with its press release. These remarks are offered to provide stockholders and analysts with additional time and detail for analyzing results in advance of the Company’s quarterly conference call. The remarks will be available at Exar’s Investor webpage in conjunction with this press release. As previously scheduled, the conference call will begin today, February 1, 2017 at 4:45 p.m. EST (1:45 p.m. PST). To access the conference call, please dial (918) 534-8424 or (844) 359-0802. The passcode for the live call is 49098807. In addition, a live webcast will be available on Exar's Investor webpage . An archive of the conference call webcast will be available on Exar's Investor webpage after the conference call's conclusion. About Exar Exar’s mission is to leverage our extensive analog and mixed-signal portfolio, experience and IP to deliver leading-edge application specific technology solutions to target markets where operational excellence and reliability are valued. We service the Industrial, Infrastructure, Automotive, and Audio/Video markets by acting as an extension of the customer’s own technology organization and singularly focusing on exceeding customer expectations. For more information, visit http://www.exar.com . Forward-Looking Statements Safe Harbor Disclosure Except for historical information contained herein, this press release and matters discussed on the conference call contain forward-looking statements within the meaning of the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995, including statements that the Company will continue to execute on its strategies, increase design wins, and keeping pressure and focus on continual improvements in our supply chain and the Company’s financial outlook expectations for the fourth quarter ending April 2, 2017. These statements are based on management's current expectations and beliefs and are subject to a number of factors and uncertainties that could cause actual results to differ materially from those described in the forward-looking statements. Therefore, actual outcomes and results may differ materially from what is expressed herein. For a discussion of these risks and uncertainties, the Company urges investors to review in detail the risks and uncertainties and other factors described in its Securities and Exchange Commission (SEC) filings, including, but not limited to, the “Risk Factors”, “Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of our public reports filed with the SEC, including our annual report on Form 10-K filed with the SEC on May 27, 2016 and our Form 10-Q filed with the SEC on August 10, 2016, and available on our Investor webpage and on the SEC website at www.sec.gov . Discussion of Non-GAAP Financial Measures The Company’s non-GAAP measures exclude charges related to stock-based compensation, amortization of acquired intangible assets, impairment charges, gain upon closing sale-leaseback of our corporate headquarters, restructuring charges and exit costs which include costs for personnel whose positions have been eliminated as part of a restructuring or are in the process of being eliminated as part of the discontinuation of a product line, severance costs associated with the former CEO, the financial results of the iML Display business as well as the gain recognized from the sale of the iML business, accruals for and proceeds received from dispute resolutions and patent litigation, merger and acquisition and related integration costs, certain income tax benefits and credits, and related income tax effects on certain excluded items. The Company excludes these items primarily because they are significant special expense and gain estimates, which management separates for consideration when evaluating and managing business operations. The Company’s management uses non-GAAP net income and non-GAAP earnings per share to evaluate its current operating results and financial results and to compare them against historical financial results. Management believes these non-GAAP measures are useful to investors because they are frequently used by securities analysts, investors and other interested parties in evaluating the Company and provide further clarity on its profitability. Unless otherwise indicated, all non-GAAP financial results exclude the financial results of the iML Display business, which the Company has divested, and are presented in the GAAP results as discontinued operations. In addition, the Company believes that providing investors with these non-GAAP measurements enhances their ability to compare the Company’s business against that of its competitors who employ and disclose similar non-GAAP measures. However, the manner in which we calculate these non-GAAP financial measures may be different from non-GAAP methods of accounting and reporting used by the Company’s competitors to the extent their non-GAAP measures include or exclude other items. The material limitation associated with the use of the non-GAAP financial measures is that the non-GAAP measures may not reflect the full economic impact of Exar’s activities. Accordingly, investors are cautioned not to place undue reliance on non-GAAP information. The presentation of this additional information should not be considered a substitute for net income or net income per diluted share or other measures prepared in accordance with GAAP. Investors should refer to the reconciliation of Non-GAAP Results to GAAP Results, which is contained in this press release. For more information, visit http://www.exar.com For Press Inquiries Contact: press@exar.com For Investor Relations Contact: Keith Tainsky, CFO Phone: (510) 668-7201 Email: investorrelations@exar.com Laura Guerrant-Oiye, Investor Relations Phone: (510) 668-7201 Email: laura.guerrant@exar.com -Tables follow- Unless otherwise indicated, all financial results presented in the following tables exclude the financial results of the iML Display business, which the Company has divested, and are presented as discontinued operations. FINANCIAL COMPARISON (In thousands, except per share amounts) (Unaudited) GAAP Results THREE MONTHS ENDED NINE MONTHS ENDED JANUARY 1, 2017 OCTOBER 2, 2016 DECEMBER 27, 2015 JANUARY 1, 2017 DECEMBER 27, 2015 Industrial $ 19,141 70 % $ 19,042 69 % $ 16,851 66 % $ 56,619 69 % $ 53,450 70 % Infrastructure 4,034 15 % 5,065 18 % 4,308 17 % 14,695 18 % 11,006 14 % Audio/Video 2,721 10 % 1,840 7 % 2,764 11 % 6,413 8 % 6,726 9 % Automotive 772 3 % 961 3 % 920 4 % 2,512 3 % 2,725 4 % Other 554 2 % 693 3 % 467 2 % 1,720 2 % 2,341 3 % Net Sales $ 27,222 % $ 27,601 % $ 25,310 % $ 81,959 % $ 76,248 % Gross Profit $ 13,456 49 % $ 13,193 48 % $ 10,975 43 % $ 40,011 49 % $ 32,406 43 % Operating Expenses $ 14,073 52 % $ 13,112 48 % $ 14,154 56 % $ 32,677 40 % $ 44,087 58 % Income (loss) from operations $ ) -2 % $ 81 0 % $ ) -13 % $ 7,334 9 % $ ) -15 % Net income (loss) from continuing operations $ ) -1 % $ 83 0 % $ ) -8 % $ 7,345 9 % $ ) -9 % Net income (loss) per share from continuing operations Basic $ ) $ 0.00 $ ) $ 0.15 $ ) Diluted $ ) $ 0.00 $ ) $ 0.15 $ ) Non-GAAP Results THREE MONTHS ENDED NINE MONTHS ENDED JANUARY 1, 2017 OCTOBER 2, 2016 DECEMBER 27, 2015 JANUARY 1, 2017 DECEMBER 27, 2015 Gross Profit $ 14,523 53 % $ 14,331 52 % $ 11,667 46 % $ 42,924 52 % $ 33,737 44 % Operating Expenses $ 11,040 41 % $ 10,605 38 % $ 10,677 42 % $ 31,732 39 % $ 34,685 45 % Income from operations $ 3,483 13 % $ 3,726 13 % $ 990 4 % $ 11,192 14 % $ ) -1 % Net income (loss) from continuing operations $ 3,434 13 % $ 3,839 14 % $ 888 4 % $ 11,071 14 % $ ) -2 % Net income (loss) per share from continuing operations Basic $ 0.07 $ 0.08 $ 0.02 $ 0.22 $ ) Diluted $ 0.07 $ 0.08 $ 0.02 $ 0.22 $ ) EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED JANUARY 1, OCTOBER 2, DECEMBER 27, JANUARY 1, DECEMBER 27, Net sales $ 18,845 $ 20,400 $ 16,884 $ 58,881 $ 47,740 Net sales, related party 8,377 7,201 8,426 23,078 28,508 Total net sales 27,222 27,601 25,310 81,959 76,248 Cost of sales: Cost of sales (1) 10,054 11,008 9,716 31,473 29,922 Cost of sales, related party 3,118 2,581 4,025 8,468 12,847 Restructuring charges and exit costs - 225 - 225 740 Proceeds from legal settlement - ) Amortization of purchased intangible assets 594 594 594 1,782 1,833 Total cost of sales 13,766 14,408 14,335 41,948 43,842 Gross profit 13,456 13,193 10,975 40,011 32,406 Operating expenses: % Research and development (2) 4,964 4,945 4,734 14,840 17,007 Selling, general and administrative (3) 9,109 7,752 6,781 23,425 21,690 Restructuring charges and exit costs - - 2,639 923 4,846 Merger and acquisition costs - 415 - 1,270 544 Impairment of design tools - - - 1,519 - Gain on disposal of property - - - ) - Total operating expenses 14,073 13,112 14,154 32,677 44,087 Income (loss) from operations ) 81 ) 7,334 ) Other income and expense, net: Interest income and other, net 212 85 ) 299 ) Interest expense and other, net ) Total other income (expense), net 132 56 ) 152 ) Income (loss) before income taxes ) 137 ) 7,486 ) Provision for (benefit from) income taxes ) 54 ) 141 ) Net income (loss) from continuing operations ) 83 ) 7,345 ) Net income (loss) from discontinued operations 45,660 925 ) 47,982 ) Net income (loss) $ 45,379 $ 1,008 $ ) $ 55,327 $ ) Income (loss) per share — basic From continuing operations $ ) $ 0.00 $ ) $ 0.15 $ ) From discontinued operations 0.91 0.02 ) 0.97 ) Income (loss) per share — basic $ 0.90 $ 0.02 $ ) $ 1.12 $ ) Income (loss) per share — diluted From continuing operations $ ) $ 0.00 $ ) $ 0.15 $ ) From discontinued operations 0.89 0.02 ) 0.95 ) Income (loss) per share — diluted $ 0.88 $ 0.02 $ ) $ 1.10 $ ) Shares used in the computation of net income (loss) per share: Basic 50,409 49,614 48,386 49,548 48,146 Diluted 51,365 50,434 48,386 50,261 48,146 Stock-based compensation included in cost of sales $ 473 $ 301 $ 98 $ 888 $ 257 Stock-based compensation included in R&D 926 524 116 1,696 508 Stock-based compensation included in SG&A 2,234 1,579 597 4,546 3,045 EXAR CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) JANUARY 1, OCTOBER 2, MARCH 27, ASSETS Current assets: Cash and cash equivalents $ 102,023 $ 96,382 $ 55,070 Short term marketable securities 125,621 - - Accounts receivable, net 12,842 15,693 16,130 Accounts receivable, related party, net 4,977 3,184 3,247 Inventories 24,221 23,245 20,807 Other current assets 3,081 2,000 1,922 Assets held for sale - 89,745 93,911 Total current assets 272,765 230,249 191,087 Property, plant and equipment, net 3,926 4,984 20,299 Goodwill 31,613 31,613 31,613 Intangible assets, net 9,602 10,307 11,735 Other non-current assets 5,605 972 639 Total assets $ 323,511 $ 278,125 $ 255,373 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 9,558 $ 7,200 $ 11,258 Accrued compensation and related benefits 2,276 2,839 2,984 Deferred income and allowances on sales to distributors 3,221 3,017 3,053 Deferred income and allowances on sales to distributors, related party 2,988 3,357 4,683 Other current liabilities 10,200 11,800 10,669 Liabilities held for sale - 7,376 3,470 Total current liabilities 28,243 35,589 36,117 Long-term lease financing obligations - 428 1,285 Other non-current obligations 3,536 4,094 3,422 Total liabilities 31,779 40,111 40,824 Stockholders' equity 291,732 238,014 214,549 Total liabilities and stockholders' equity $ 323,511 $ 278,125 $ 255,373 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) THREE MONTHS ENDED JANUARY 1, 2017 Gross Margin Oper. Expenses Income/Loss from Oper. Net Income from Cont. Operations Oper. Income from Disc. Operations Net Income from Disc. Operations Net Income GAAP amount $ 13,456 $ 14,073 $ ) $ ) $ 136 $ 45,660 $ 45,379 Adjustments to GAAP amounts: Amortization of purchased intangible assets 594 ) 702 702 - - 702 Stock-based compensation 473 ) 3,633 3,633 209 209 3,842 Transition service and retention charges for disposal group - ) 163 163 621 621 784 Gain on disposal of property - 398 ) ) - - ) Gain ondivestiture of Integrated Memory Logic - ) ) Income tax effects - - - ) - - ) Non-GAAP amount $ 14,523 $ 11,040 $ 3,483 $ 3,434 $ 966 $ 1,106 $ 4,540 % of revenue % N/A Non-GAAP net income per share $ 0.07 $ 0.02 Shares used in the computation of Non-GAAP net income per share 52,394 52,394 THREE MONTHS ENDED OCTOBER 2, 2016 Gross Margin Oper. Expenses Income from Oper. Net Income from Cont. Operations Oper. Income from Disc. Operations Net Income from Disc. Operations Net Income GAAP amount $ 13,193 $ 13,112 $ 81 $ 83 $ 1,034 $ 925 $ 1,008 Adjustments to GAAP amounts: Amortization of purchased intangible assets 594 ) 702 702 - - 702 Restructuring charges and other non-GAAP exit costs, net 243 - 243 243 - - 243 Stock-based compensation 301 ) 2,404 2,404 761 761 3,165 Merger and acquisition costs - ) 415 415 - - 415 Transition service and retention charges for disposal group - ) 279 279 965 965 1,244 Gain on disposal of property - 398 ) ) - - ) Income tax effects - - - 111 - 112 223 Non-GAAP amount $ 14,331 $ 10,605 $ 3,726 $ 3,839 $ 2,760 $ 2,763 $ 6,602 % of revenue % N/A Non-GAAP net income per share $ 0.08 $ 0.05 Shares used in the computation of Non-GAAP net income per share 51,165 51,165 THREE MONTHS ENDED DECEMBER 27, 2015 Gross Margin Oper. Expenses Oper. Income (Expense) Net Income (Loss) from Cont. Operations Oper. Income from Disc. Operations Net Income (Loss) from Disc. Operations Net Income (Loss) GAAP amount $ 10,975 $ 14,154 $ ) $ ) $ ) $ ) $ ) Adjustments to GAAP amounts: Amortization of purchased intangible assets 594 ) 719 719 2,677 2,677 3,396 Restructuring charges and other non-GAAP exit costs, net - ) 2,639 2,639 7 7 2,646 Stock-based compensation 98 ) 811 811 231 231 1,042 Accruals for legal settlement and associated costs - 1,498 1,498 1,498 Impairment of intangible assets - 1,807 1,807 1,807 Income tax effects - - - ) - 1,361 125 Non-GAAP amount $ 11,667 $ 10,677 $ 990 $ 888 $ 2,545 $ 2,489 $ 3,377 % of revenue % N/A Non-GAAP net income per share $ 0.02 $ 0.05 Shares used in the computation of Non-GAAP net income (loss) per share 49,064 49,064 EXAR CORPORATION AND SUBSIDIARIES SUPPLEMENTAL RECONCILIATION OF GAAP TO NON-GAAP RESULTS (In thousands, except per share amounts) (Unaudited) NINE MONTHS ENDED JANUARY 1, 2017 Gross Margin Oper. Expenses Oper. Income Net Income from Cont. Operations Oper. Income from Disc. Operations Net Income from Disc. Operations Net Income GAAP amount $ 40,011 $ 32,677 $ 7,334 $ 7,345 $ 2,663 $ 47,982 $ 55,327 Adjustments to GAAP amounts: Amortization of purchased intangible assets 1,782 ) 2,123 2,123 1,806 1,806 3,929 Restructuring charges and other non-GAAP exit costs, net 243 ) 1,166 1,166 109 109 1,275 Stock-based compensation 888 ) 7,130 7,130 918 918 8,048 Merger and acquisition costs - ) 1,270 1,270 - - 1,270 Transition service and retention charges for disposal group - ) 746 746 1,586 1,586 2,332 Impairment of design tools - ) 1,519 1,519 - - 1,519 Gain on disposal of property - 10,096 ) ) - - ) Gain on divestiture of Integrated Memory Logic - ) ) Income tax effects - - - ) - 272 140 Non-GAAP amount $ 42,924 $ 31,732 $ 11,192 $ 11,071 $ 7,082 $ 7,289 $ 18,360 % of revenue % N/A Non-GAAP net income per share $ 0.22 $ 0.14 Shares used in the computation of Non-GAAP net income per share 50,960 50,960 NINE MONTHS ENDED DECEMBER 27, 2015 Gross Margin Oper. Expenses Oper. Income (Expense) Net Income (Loss) from Cont. Operations Oper. Income from Disc. Operations Net Income (Loss) from Disc. Operations Net Income (Loss) GAAP amount $ 32,406 $ 44,087 $ ) $ ) $ ) $ ) $ ) Adjustments to GAAP amounts: Amortization of purchased intangible assets 1,833 ) 2,227 2,227 7,936 7,936 10,163 Restructuring charges and other non-GAAP exit costs, net 740 ) 5,609 5,609 752 752 6,361 Stock-based compensation 258 ) 3,810 3,810 621 621 4,431 Accruals for legal settlement and associated costs ) - ) ) 1,699 1,699 199 Impairment of intangible assets - - 1,807 1,807 1,807 Merger and acquisition costs - ) 587 587 124 124 711 Income tax effects - - - ) - 4,394 ) Non-GAAP amount $ 33,737 $ 34,685 $ ) $ ) $ 10,176 $ 9,978 $ 8,745 % of revenue % % -1.2 % -1.6 % N/A Non-GAAP net income (loss) per share $ ) $ 0.20 Shares used in the computation of Non-GAAP net income (loss) per share 48,146 49,512 ###
